Citation Nr: 0701552	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously-declared forfeiture of Department of Veterans 
Affairs benefits.



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and B.G.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The appellant seeks benefits based on service in the 
Philippines during World 
War II.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  In a decision of March 1964, the VA determined that the 
appellant had forfeited all accrued or future gratuitous 
benefits under laws administered by the VA due to having 
rendered assistance to the enemy and fraud. 

2.  The appellant did not file an appeal of the March 1964 
decision within one year of notification.

3.  Evidence received since the March 1964 decision is 
cumulative and redundant of the evidence of record at the 
time of that decision and does not raise a reasonable 
possibility of substantiating the claim for revocation of the 
forfeiture.


CONCLUSIONS OF LAW

1.  The March 1964 decision which determined that the 
appellant had forfeited all accrued or future gratuitous 
benefits under laws administered by the VA due to rendering 
assistance to the enemy and fraud is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2006).



2.  No new and material evidence has been received since the 
decision of March 1964 which declared forfeiture of VA 
benefits, and the matter has not been reopened.  38 U.S.C.A. 
§§ 5108, 6103(a) (West 2002); 38 C.F.R. §§ 3.156, 3.901 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, VA sent correspondence in November 2003 which 
discussed evidence, the legal requirements applicable to the 
claim, the evidence considered, and the reasons for the prior 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The letter also explained the 
concept of new and material evidence.  Thus, VA has satisfied 
its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claim.  Review of 
the claims folder reveals that the appellant had service with 
the Philippine Scouts from February 1941 to March 1945.  He 
also had additional service from March 1945 to June 1946.   

The appellant filed an application for VA benefits in October 
1961.  Significantly, however, in March 1964, the VA's 
Director of Compensation, Pension and Education Service 
issued a decision which determined that the appellant's acts 
of rendering assistance to the enemy during World War II and 
fraudulent attempts to obtain VA benefits by filing false 
statements resulted in forfeiture of benefits.  The evidence 
which was of record at that time included records of 
honorable discharges dated in March 1945 and June 1946.  
Additionally, however, there were contemporaneous documents 
reflecting that the appellant had been a member of the 
Philippine Constabulary during the Japanese Occupation, as 
well as the report of a field investigation conducted by the 
VA in May 1962 which contained similar information.  The 
Director considered the appellant's contention that he had 
only joined the constabulary to spy on the Japanese on behalf 
of a guerilla unit, but concluded that the contention was not 
credible in light of numerous discrepancies in his statements 
and his lack of recognized guerilla service.  

The appellant was notified of the decision, but did not file 
an appeal.  Therefore, the decision is final. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  For claims submitted after August 2001, such as this 
claim, "new and material evidence" is defined as evidence 
that is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim that is sought to be reopened, which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156 (a); see also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

A VA benefits claimant who has been the subject of a final 
decision declaring forfeiture of eligibility for VA benefits 
may have that final decision reopened upon the presentment of 
new and material evidence.  Trilles v. West, 13 Vet. App. 
314, 325 (2000).  The Court did not specifically delineate in 
Trilles what new and material evidence would be required in 
order to reopen VA benefits eligibility forfeiture cases such 
as this.  The Court specifically left this question to the 
Secretary and to the Board. Id. at 327.  However, the Board 
notes that in a dissenting opinion in Trilles, then Chief 
Judge Nebeker specifically stated: "I ask what else could it 
be but evidence tending to negate the established fraud." Id. 
at 340.  The evidence in this case could also include 
evidence showing that the appellant did not provide support 
to the enemy.  

In this case, the appellant's forfeiture of VA benefits was 
premised on fraud and rendering assistance to the enemy.  VA 
law and regulation provides as follows: whoever knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for VA benefits (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all VA laws (except laws 
pertaining to insurance benefits). 38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).  Under 38 C.F.R. § 6104(a), any person 
shown by evidence satisfactory to the Secretary of VA to be 
guilty of mutiny, treason, sabotage, or rendering assistance 
to an enemy of the United States or of its allies shall 
forfeit all accrued or future gratuitous benefits under laws 
administered by the Secretary. 38 U.S.C.A. § 6104(a) (West 
2002); 38 C.F.R. § 3.902 (2006).

Evidence received since the March 1964 decision consists 
primarily of medical treatment records which are not relevant 
to the issues regarding the basis for forfeiture, namely 
whether or not the appellant attempted to commit fraud and 
whether or not he provided assistance to the enemy.  

The appellant has presented duplicate copies of separation 
documents which were previously considered.  He also 
presented a new separation document; however, it contains 
essentially the same information as was contained in the 
previously considered documents. 

The appellant has also presented his own testimony at a 
hearing held before the undersigned in July 2006; however, 
the testimony contained the same contentions as were 
previously considered.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  The Board has noted that the appellant has 
presented a copy of a Certificate of Naturalization dated in 
April 1994 which reflects that he was admitted to citizenship 
by the United States District Court of the Central District 
of California.  However, that document does not contain any 
references to his period of service in World War II, and 
there is no indication that the issuance of such a document 
was based on an investigation of the allegations previously 
made against the appellant by the VA.

Upon review of this evidence, the Board finds that it is not 
new and material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, although the evidence is new in that it was not 
previously of record, none of the evidence bears directly and 
substantially on the specific matter for consideration, i.e., 
whether the appellant knowingly made or conspired to make 
false or fraudulent statements in attempting to secure VA 
benefits such that forfeiture was proper.  It is not relevant 
to the appellant's previous actions that resulted in 
forfeiture, which is the crux of the issue on appeal.  See 
Reyes v. Brown, 7 Vet. App. 113, 115 (1994).

The additional evidence submitted is not new and material 
evidence and does not tend to show that he had not made the 
false statements or had not provided support to the enemy.  
Accordingly, the appellant's additional evidence fails to 
establish a current basis for reopening the determination.  
More specifically, none of the evidence speaks to the only 
issue at hand: whether the veteran served in the Japanese 
sponsored and controlled Bureau of Constabulary during the 
enemy occupation of the Philippines, thereby violating 
Section 6104, Title 38, United States Code, as such service 
is tantamount to the rendering of assistance to an enemy of 
the United States.

In conclusion, because the Board finds no new and material 
evidence within the meaning of VA regulation, the matter is 
not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
appeal is denied.


ORDER

As there is no new and material evidence, the previously-
declared forfeiture of VA benefits is not reopened.  The 
appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


